                                                                                                                         1    Abran E. Vigil
                                                                                                                              Nevada Bar No. 7548
                                                                                                                         2    Joseph Sakai
                                                                                                                              Nevada Bar No. 13578
                                                                                                                         3    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         4    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         5    Facsímile: (702) 471-7070
                                                                                                                              E-Mail: vigila@ballardspahr.com
                                                                                                                         6    E-Mail: sakaij@ballardspahr.com
                                                                                                                         7    Paul J. Safier, Esq. (admitted pro hac vice)
                                                                                                                              1735 Market Street, 51st Floor
                                                                                                                         8    Philadelphia, Pennsylvania19103
                                                                                                                              Telephone: (215) 988-9146
                                                                                                                         9    E-Mail: safierp@ballardspahr.com
                                                                                                                         10   Attorneys for Plaintiffs/Counter-defendants
                                                                                                                         11                                UNITED STATES DISTRICT COURT
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         12                                        DISTRICT OF NEVADA
                                                                                     (702) 471-7000 FAX (702) 471-7070
                                                           LAS VEGAS, NEVADA 89135




                                                                                                                         13   DIAMOND RESORTS CORPORATION, a
BALLARD SPAHR LLP




                                                                                                                              Maryland corporation; DIAMOND RESORTS          Case No.:   2:19-cv-00227-APG-NJK
                                                                                                                         14   HOLDINGS, LLC, a Nevada limited liability
                                                                                                                              company; and DIAMOND RESORTS
                                                                                                                         15   INTERNATIONAL, INC., a Delaware
                                                                                                                              corporation,
                                                                                                                         16                                                   STIPULATION AND ORDER TO
                                                                                                                                                     Plaintiffs,              EXTEND TIME FOR
                                                                                                                         17                                                   PLAINTIFFS/COUNTER-
                                                                                                                              vs.                                             DEFENDANTS TO RESPOND TO
                                                                                                                         18                                                   COUNTERCLAIMS OF DEFENDANTS/
                                                                                                                              KYLE BROWN, an individual; MARTIN               COUNTERCLAIMANTS
                                                                                                                         19   BROWN, an individual; EXCHANGE POINTS
                                                                                                                              CLUB, LLC, a Florida and Missouri limited       First Request
                                                                                                                         20   liability company; PREMIER REWARDS LLC, a
                                                                                                                              Missouri limited liability company; VMG
                                                                                                                         21   RESORTS LLC, a Missouri limited liability
                                                                                                                              company; VACATION MANAGEMENT
                                                                                                                         22   GROUP, LLC, a Missouri limited liability
                                                                                                                              company; and OWNER EXTRAS LLC, a
                                                                                                                         23   Missouri limited liability company,
                                                                                                                         24                     Defendants.
                                                                                                                              _________________________________________
                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28
                                                                                                                         1    EXCHANGE POINTS CLUB, LLC, A Florida
                                                                                                                              And Missouri Limited Liability Company;
                                                                                                                         2    MEMBER PERKS, LLC, Formerly Known As
                                                                                                                              PREMIER REWARDS, LLC, A Missouri Limited
                                                                                                                         3    Liability Company; And VACATION
                                                                                                                              MANAGEMENT GROUP, LLC, A Missouri
                                                                                                                         4    Limited Liability Company,
                                                                                                                         5                   Counterclaimants,
                                                                                                                         6    vs.
                                                                                                                         7    DIAMOND RESORTS CORPORATION, a
                                                                                                                              Maryland corporation; DIAMOND RESORTS
                                                                                                                         8    HOLDING, LLC, a Nevada limited liability
                                                                                                                              company; DIAMOND RESORTS
                                                                                                                         9    INTERNATIONAL, INC., a Delaware
                                                                                                                              corporation; and DIAMOND RESORTS
                                                                                                                         10   INTERNATIONAL CLUB, LLC, a Delaware
                                                                                                                              corporation; and DIAMOND RESORTS
                                                                                                                         11   CENTRALIZED SERVICES COMPANY, a
                                                                                                                              Delaware corporation,
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         12
                                                                                                                                             Counter-defendants.
                                                                                     (702) 471-7000 FAX (702) 471-7070
                                                           LAS VEGAS, NEVADA 89135




                                                                                                                         13
BALLARD SPAHR LLP




                                                                                                                         14          Plaintiffs/Counter-Defendants Diamond Resorts Corporation, Diamond Resorts Holdings,

                                                                                                                         15   LLC, Diamond Resorts International, Inc., Diamond Resorts International Club, LLC, and

                                                                                                                         16   Diamond Resorts Centralized Services Company (collectively, the “Diamond Entities”), and

                                                                                                                         17   Defendants/Counterclaimants Kyle Brown, Martin Brown Exchange Points Club, LLC, Premier

                                                                                                                         18   Rewards LLC, VMG Resorts LLC, Vacation Management Group LLC, and Owner Extras LLC

                                                                                                                         19   (collectively, “Defendants,” and, together with Diamond, the “Parties”) stipulate and agree to

                                                                                                                         20   extend the time for the Diamond Entities to respond to the Defendants’ Counterclaims as follows:

                                                                                                                         21          1.      Defendants filed their Answer and Counterclaims on August 16, 2019.

                                                                                                                         22          2.      In their Counterclaims, Defendants named as Counter-Defendants two parties –

                                                                                                                         23   Diamond Resorts International Club, LLC, and Diamond Resorts Centralized Services Company –

                                                                                                                         24   that had not previously been named in this action.

                                                                                                                         25          3.      Undersigned counsel for the Diamond Entities agreed to accept service of the

                                                                                                                         26   Counterclaims on behalf of Diamond Resorts International Club, LLC and Diamond Resorts

                                                                                                                         27   Centralized Services Company as of August 16, 2019 in exchange for the agreement of

                                                                                                                         28
                                                                                                                         1    Defendants to extend the time for all Diamond Entities to respond to the Counterclaims from
                                                                                                                         2    September 6, 2019 to September 27, 2019.
                                                                                                                         3           4.     The Parties stipulate and agree that the Diamond Entities will have up to and until
                                                                                                                         4    September 27, 2019 to respond to the Counterclaims.
                                                                                                                         5           5.     The Parties make this request in good faith and not for the purposes of delay.
                                                                                                                         6    Dated: August 23, 2019                            Dated: August 23, 2019
                                                                                                                         7        BALLARD SPAHR LLP                             GORDON REES SCULLY MANSUKHANI, LLP
                                                                                                                         8
                                                                                                                              By: _/s/ Abran Vigil_________________             By:_/s/ Michael Kanach__
                                                                                                                         9       Abran E. Vigil                                    Robert S. Larsen
                                                                                                                                 Joseph Sakai No. 13578                            Nevada Bar No. 7785
                                                                                                                         10      Nevada Bar No. 7548                               Dione C. Wrenn
                                                                                                                                 1980 Festival Plaza Drive, Suite 900              Nevada Bar No. 13285
                                                                                                                         11      Las Vegas, Nevada 89135                           300 South 4th Street, Suite 1550
                                                                                                                                 Telephone: (702) 471-7000                         Las Vegas, Nevada 89101
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         12      Facsimile: (702) 471-7070                         Telephone: (702) 577-9300
                                                                                                                                                                                   Facsimile: (702) 255-2858
                                                                                     (702) 471-7000 FAX (702) 471-7070
                                                           LAS VEGAS, NEVADA 89135




                                                                                                                         13
BALLARD SPAHR LLP




                                                                                                                                 Paul J. Safier (admitted pro hac vice)
                                                                                                                                 1735 Market Street, 51st Floor                     Michael D. Kanach (admitted pro hac
                                                                                                                         14      Philadelphia, Pennsylvania 19103                   vice)
                                                                                                                                                                                    275 Battery Street, Suite 2000
                                                                                                                         15      Attorneys for Plaintiffs                           San Francisco, California 94111
                                                                                                                         16                                                         Attorneys for Defendants
                                                                                                                         17

                                                                                                                         18                                               ORDER
                                                                                                                         19   IT IS SO ORDERED.
                                                                                                                         20                                               _____________________________________
                                                                                                                                                                          NANCY J. KOPPE
                                                                                                                         21                                               UNITED STATES MAGISTRATE JUDGE
                                                                                                                         22
                                                                                                                                                                                  August 26, 2019
                                                                                                                                                                          DATED: ________________________
                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28
